Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 12/7/2018.  Claims 1-20 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US 7219339) in view of Pusateri et al (2009/0216867).
As to claim 1, Goyal discloses a computer system, comprising:
a network communications interface (figure 1A; abstract);
a memory (figure 1A; abstract); and
one or more processing units, communicatively coupled to the memory and the network communications interface (figure 1A; abstract), wherein the memory stores instructions, that when executed by the one or more processing units, cause the one or more processing units to:
obtain a structured grammar definition of a restricted language, the structured grammar definition facilitating automated parsing and correlation of configuration files conforming to the structured grammar, the restricted language based on expected data and commands applicable to network communication device configuration (figure 2A-2B;
parse a plurality of different network device configuration documents based on the structured grammar definition to create a scaffold view using slots, the scaffold view including populated branches of the scaffold representative of the plurality of different network device configuration documents (figure 2C; figure 3A. It is to be noted that the claim limitations do not require a specific format for configuration documents therefore Examiner interprets any formatted documents such as subsections of a file);
maintain information pertaining to rules used to fill the slots of correlated data and source locations for each instance of a populated slot relative to one of the plurality of different network device configuration documents (figure 2B-2C).
However, Goyal does not expressly disclose correlated data across the plurality of different network devices or provide information for presentation of the scaffold view on an end-user display.   Pusateri discloses a concept of correlating data across a plurality of different 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Goyal with Pusateri.  The suggestion/motivation of the combination would have been to configure vendor-independently (Pusateri, abstract).
As to claim 9, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 2, Goyal with Pusateri discloses the computer system of claim 1, wherein the scaffold view identifies similarities and differences of corresponding configuration parameter settings, in part, by presenting consistently correlated data, with respect to parameter setting, across multiple network configuration documents as a single slot in the scaffold (Pusateri, figures 9A-9F, such as Figure 9D, same Doman Name).
As to claim 10, see similar rejection to claim 2.
As to claim 3, Goyal with Pusateri discloses the computer system of claim 2, wherein the scaffold view presents data applicable to one or more individual network configuration documents in an additional slot of the scaffold view, the additional slot representative of outlier data not in conformance, with respect to parameter setting, with a majority of the plurality of different network device configuration documents (Pusateri, figures 9A-9E, such as figure 9D, different Interfaces).
	As to claim 11, see similar rejection to claim 3.
As to claim 4, Goyal with Pusateri discloses the computer system of claim 1, wherein the memory further stores instructions, that when executed by the one or more processing units, cause the one or more processing units to:
receive a command line interface (CLI) command to alter a configuration setting value; and utilize information obtained during parsing and slot assignment to propagate the altered configuration 
As to claim 16, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal- Pusateri, as applied to claim 1 above, and further in view of Sarbin (US 2018/0018082).
As to claim 5, Goyal with Pusateri discloses the claimed invention substantially as discussed in claim 1, including receive a command line interface (CLI) command to alter a configuration setting value;
determine a position in the scaffold containing the configuration setting value to alter (Goyal, col. 16, paragraph 18-28);, 
but does not expressly disclose identify, using the information about filled slots and source locations, source network configuration documents; and initiate changing of the configuration setting value on a network communication device associated with a first of the source network configuration documents.  Sarbin discloses a concept of identify, using information about filled slots and source locations, source network configuration documents; and initiate changing of a configuration setting value on a network communication device associated with a first of the source network configuration documents ([0044]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Goyal- Pusateri with Sarbin.  The suggestion/motivation of the combination would have been to update device configurations (Sarbin, [0044]).
As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.

initiate changing of the configuration setting value on all network communication devices associated with the identified source network configuration documents (Sarbin, [0044]).
AS to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal- Pusateri-Sarbin, as applied to claim 6 above, and further in view of Venouss (US 2010/0153527).
As to claim 7, Goyal-Pusateri-Sarbin discloses the claimed invention substantially as discussed in claim 6, but does not expressly disclose initiating change is performed in parallel across multiple network communication devices concurrently.  Venouss discloses a concept of initiating change performed in parallel across multiple network communication devices concurrently ([0052]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Goyal- Pusateri-Sarbin with Venouss.  The suggestion/motivation of the combination would have been to configure multiple devices concurrently (Venouss, [0052]).
As to claim 14, see similar rejection to claim 7.
As to claim 8, Goyal-Pusateri-Sarbin-Venouss discloses the computer system of claim 6, wherein initiating change is performed serially across each instance of a network communication device from the all network communication devices (Venouss, [0052], “may enable the concurrent configuration of multiple devices” indicating may not enable as well) and a status of change is determined for the each instance (claim 11, “query…” implies a return of information which is a status).
	As to claim 15, see similar rejection to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449